DETAILED ACTION

This action is in response to the amendment filed on 2/17/22.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Brandon Blackwell on 4/26/22.
The application has been amended as follows: 
In the Specification:
On page 1, line 5 after “filed July 3, 2019” insert - -, now U.S. Patent 10,906,285 - -.
On page 1, line 6 after “filed November 16, 2012” insert - -, now U.S. Patent 10,399,316 - -.
On page 1, line 7 after “filed August 24, 2007” insert - -, now U.S. Patent 8,337,979 - -.
In the Claims:
In claim 193, line 11 delete “causes material” and insert therein - - causes polymer - -.
In claim 193, line 12 delete “such that material” and insert therein - - such that polymer - -.
In claim 202, line 1 after “comprises” insert - - epoxy - -.
Cancel claim 203.
In claim 204, line 1 delete “203” and insert therein - - 193 - -.
In claim 205, line 1 delete “202, wherein the polymer comprises epoxy” and insert therein - - 204, wherein the second substrate comprises epoxy polymer - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and remarks thereto filed 2/17/22 the previous rejections as set forth in the Office action mailed 8/18/21 are withdrawn (and further as to priority see page 5 of the remarks).
The prior art of record fails to teach or suggest a method of forming a composite article as claimed and including wherein long axes of the nanostructures are substantially aligned and non-parallel to the joining surfaces of the first and second substrates and nanostructures within the set are in contact with each other (e.g. see at least figures 11B and 12A and page 28, lines 3-6 of the instant specification describing nanostructures within the set are held together by physical entanglement and surface interactions, i.e. nanostructures within in the set are in contact with each other) and wherein: during the binding, capillary action causes polymer from the first substrate to penetrate into the set of substantially aligned nanostructures such that polymer from the first substrate contacts material from the second substrate, and during and after the binding, the alignment of the nanostructures is substantially maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746